                                                                        Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



JAMES ROSS,
      Petitioner,

v.                                            CASE NO. 3:19cv3485-MCR-HTC

MARK S INCH,
      Respondent.
                                       /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 11, 2020. ECF No. 14. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections were filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF Doc. 14, is

         adopted and incorporated by reference in this Order.
                                                             Page 2 of 2


     2. This case is DISMISSED WITH PREJUDICE as unexhausted and

        untimely filed under 28 U.S.C. § 2244.

     3. A Certificate of Appealability is DENIED.

     4. The Clerk is directed to close this matter.

     DONE AND ORDERED this 12th day of March 2020.




                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




No. 3:19cv3485-MCR-HTC
